UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1759



JOHN C. BOYLE, “Jack”,

                                              Plaintiff - Appellant,

          versus


UNITED STATES PATENT & TRADEMARK OFFICE; AS-
SISTANT COMMISSIONER FOR TRADEMARKS; OFFICE OF
THE SOLICITOR; MARTHA SANTAMARTINO, Examining
Attorney,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (MC-01-27)


Submitted:   October 10, 2001             Decided:   October 26, 2001


Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John C. Boyle, Appellant Pro Se. Steven E. Gordon, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      John C. Boyle appeals from the district court’s order dismiss-

ing his action seeking judicial review of the decision by the

Solicitor of the United States Patent and Trademark Office to deny

his   request   to   depose    a   trademark   examiner   as   a   third-party

witness.   We have reviewed the record and the district court’s

opinion and find no reversible error.           Accordingly, we affirm on

the reasoning of the district court. Boyle v. United States Patent

& Trademark Office, No. MC-01-27 (E.D. Va., filed May 14, 2001;

entered May 16, 2001).        We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                                      AFFIRMED




                                       2